Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/557,791 filed on 12/21/21. Claims 1-9 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4
Line 4: “mounted on of the projection” should be amended as -- “mounted on the projection --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,288,158 to Saka.
Claim 1
Saka discloses in Fig 6,
A torsional vibration damper comprising: a pendulum vibration damper (e.g. 80) that damps an amplitude of pulsation of torque delivered thereto from an engine by an oscillating motion of an inertia body (e.g. 82) in response to the pulsation of the torque; and an engagement device (e.g. 60) having a pair of rotary members (e.g. 63) that damps the amplitude of the pulsation of the torque by allowing the rotary members to rotate at different speeds while transmitting the torque therebetween, wherein the pendulum vibration damper and the engagement device are arranged in order on a transmission route of the torque of the engine (e.g. via 23), from a side at which the engine is disposed.
Claim 2
The torsional vibration damper as claimed in claim 1, wherein the pendulum vibration damper is tuned to equalize the number of oscillations of the inertia body per revolution with the number of pulsations of the torque of the engine per revolution (Column 9 lines 13-43, Fig. 13).
Claim 3
The torsional vibration damper as claimed in claim 1, further comprising: a housing (e.g. 13) that is rotated integrally with an input shaft (e.g. 23) to which the torque is delivered from the engine; and a fluid coupling (e.g. 40) that transmits the torque to an output shaft (e.g. 24) through a fluid held in the housing, wherein the pendulum vibration damper is connected to an outer surface of the housing (Fig. 9), and one of the rotary members is connected to the input shaft, and the other one of the rotary members is connected to the output shaft (e.g. 63, operatively connected to the input & output shafts).
Claim 4
The torsional vibration damper as claimed in claim 3, wherein the housing includes a projection (e.g. 713b) protruding therefrom in an axial direction (e.g. along horizontal), the pendulum vibration damper is mounted on of the projection, and the engagement device is arranged in a radially inner side of the projection (Fig. 9).
Claim 5
The torsional vibration damper as claimed in claim 3, wherein the housing includes an annular plate section (e.g. 21 portion connected with 23) connected to the input shaft to serve as said one of the rotary members of the engagement device (e.g. operative connection to 63), the pendulum vibration damper is connected to the annular plate section, and said other one of the rotary members of the engagement device is arranged in the housing.
Claims 1 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,533,650 to Nakamura et al.
Claim 1
Nakamura discloses in Fig 2,
A torsional vibration damper comprising: a pendulum vibration damper (e.g. 5) that damps an amplitude of pulsation of torque delivered thereto from an engine (e.g. 7) by an oscillating motion of an inertia body (e.g. I1 or I2) in response to the pulsation of the torque; and an engagement device (e.g. 3) having a pair of rotary members (e.g. 13 & 21) that damps the amplitude of the pulsation of the torque by allowing the rotary members to rotate at different speeds while transmitting the torque therebetween, wherein the pendulum vibration damper and the engagement device are arranged in order on a transmission route of the torque of the engine (e.g. via 15, 12, 5, to 3), from a side at which the engine is disposed.
Claim 9
The torsional vibration damper as claimed in claim 1, further comprising a spring damper including: an input plate (e.g. 25) that is connected to the engine; an output plate (e.g. 28) that is allowed to rotate relatively to the input plate; and an elastic member (e.g. 27) that is arranged in rotational directions of the input plate and the output plate.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659